Citation Nr: 1760052	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  03-32 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disability, as secondary to service-connected orthopedic disabilities.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In May 2006, the Board issued a decision denying entitlement to service connection for a left shoulder disability.  An appeal followed.  In October 2007, the United States Court of Appeals for Veterans Claims (Court) granted the parties' joint motion for remand (JMR).  The parties noted that VA had failed to provide the Veteran with the personal hearing that he had requested.

In February 2010, the Veteran appeared with his representative for a travel board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that proceeding has been associated with the record.  Consequently, the Veteran was notified by a letter dated in February 2017 of his right to request an additional Board hearing by a different VLJ who would decide his appeal.  At that time, the Veteran was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing and proceed with the adjudication of the appeal.  The Veteran did not respond to the February 2017 letter.  

This matter was remanded by the Board in May 2008, and again in September 2013 for additional development.  The matter has been returned to the Board for appellate consideration.  





FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record weighs in favor of finding the Veteran's left shoulder disability is proximately due to his service-connected orthopedic disabilities.


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for left shoulder disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the competent and probative evidence of record supports the grant of service connection for left shoulder disability.  This award represents a full grant of the issues on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Alternatively, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 38 C.F.R. § 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

	Analysis

Based upon a review of the record, the Board finds that service connection for left shoulder disability is warranted in this case because the evidence demonstrates an etiological relationship between the Veteran's service-connected disabilities and his left shoulder disability.  

Service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 

The Veteran is currently service-connected for, in pertinent part, lumbar and right and left knee disabilities.  He has consistently reported that, in approximately 2002, he was walking at work (on an uneven terrain) when he felt a sudden onset of lower extremity numbness and pain, which caused him to lose balance and fall to the ground.  He says he attempted to brace himself by extending his left arm, that he fell on his left side, and that he has been experiencing pain in his left shoulder/arm since that time.  The Veteran's account of a fall is corroborated.  The record also clearly identifies the presence of a left shoulder disability.  Specifically, the medical evidence of record confirms that the Veteran has current diagnoses of shoulder impingement syndrome and osteoarthritis (of the glenohumeral joint).

With respect to the nexus element, a September 2017 independent medical examination (IME) opined that it is more likely than not that the Veteran's left shoulder impingement is proximately due to his service-connected orthopedic disabilities.  The examiner explained that the Veteran's left shoulder disability is consistent with his reports of having to rely on his upper body more to compensate for the functional impairments due to his back and bilateral knee disabilities, respectively.  The examiner cited to medical literature supporting an association between the development of shoulder disabilities in individuals with low back and/or knee disabilities.  Thus, the examiners findings, in conjunction with the lay statements regarding onset and symptomatology, are sufficient to establish the requisite nexus.  

The Board acknowledges the negative nexus opinion provided in the March 2015 VA examination.  However, it appears the examiner's medical opinion may have been based on an inaccurate factual premise, to wit, the examiner indicated there was no direct trauma to the Veteran's left shoulder.  This is inconsistent with the evidence of record.  As such, the Board finds that the March 2015 VA examination is inadequate for adjudication purposes and not entitled to any probative value.  

Based on this information, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's left shoulder disability is proximately due to one or more of his service-connected disabilities.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for left shoulder disability is warranted.  


ORDER

Entitlement to service connection for a left shoulder disability, as secondary to service-connected orthopedic disabilities is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


